FILED
                            FOR PUBLICATION                                     NOV 16 2005
                     UNITED STATES COURT OF APPEALS                       CATHY A. CATTERSON, CLERK
                          FOR THE NINTH CIRCUIT                              U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No. 03-10439

          Plaintiff - Appellant,                  D.C. No. CR-02-01805-CKJ

  V.

JOHN GILBERT OGLES,

          Defendant - Appellee.



UNITED STATES OF AMERICA,                         No. 04-10069

          Plaintiff - Appellee,                   D.C. No. CR-02-01805-CKJ

  V.                                              ORDER

JOHN GILBERT OGLES,

          Defendant - Appellant.



Before: SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court, it is ordered that this case be reheard by the en banc court pursuant to Circuit

Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to

this court or any district court of the Ninth Circuit, except to the extent adopted by

the en banc court.